
	
		VI
		111th CONGRESS
		1st Session
		S. 576
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2009
			Mrs. Shaheen (for
			 herself and Mr. Gregg) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the liquidation or reliquidation of
		  certain entries of newspaper printing presses and components
		  thereof.
	
	
		1.Large newspaper printing
			 presses and components thereofNotwithstanding any other provision of law,
			 the U.S. Customs and Border Protection shall, not later than 90 days after the
			 date of the enactment of this Act—
			(1)liquidate or reliquidate entries from Tokyo
			 Kikai Seisakusho, Ltd. of large newspaper printing presses and components
			 thereof, whether assembled or unassembled, entered during the period September
			 1, 1997, through August 31, 1998, at the antidumping duty rate of 59.67
			 percent, in accordance with the final results of the changed circumstances
			 review conducted by the International Trade Administration of the Department of
			 Commerce for such entries (Case No. A–588–837; 71 Fed. Reg. 11590; March 8,
			 2006); and
			(2)refund any amounts due pursuant to the
			 liquidation or reliquidation, plus any applicable interest.
			
